Citation Nr: 0118304	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the 5th metatarsophalangeal of the left foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than April 27, 
1998, for the reinstatement of a 10 percent rating for 
degenerative arthritis of the 5th metatarsophalangeal of the 
left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Reno, 
Nevada.  

The Board observes that by means of a rating decision dated 
in April 2000, the RO determined that a claim by the veteran 
for entitlement to service connection for a left fourth toe 
condition was not well grounded.  The Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  This 
matter should therefore be referred to the RO for all action 
deemed appropriate.  



FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the 5th 
metatarsophalangeal of the left foot is manifested by 
complaints of pain, limitation of motion, tenderness, and X-
ray evidence of arthritis.

2.  Effective January 31, 1971, service connection was 
granted for degenerative arthritis of the 5th 
metatarsophalangeal joint of the left foot, post dislocation 
and surgery, and assigned an initial 10 percent evaluation.

3.  In December 1972, the veteran was scheduled for a VA 
medical examination for purposes of determining continued 
entitlement to compensation for a left foot disability; 
without good cause, the veteran failed to report for the 
examination.

4.  In a January 1973 letter, the VA sought to advise the 
veteran that his disability compensation had been 
discontinued; he did not respond within a year of the date of 
the letter.

5.  In a June 1977 letter, the VA informed the veteran that 
his request to reopen his claim had been denied due to his 
failure to report for a VA examination scheduled in April 
1977; he did not respond within a year of the date of the 
letter.  

6.  On April 27, 1998, the RO received the veteran's request 
for VA compensation for his left little toe disability.

7.  It is not factually ascertainable from the evidence of 
record that an increased rating was warranted in the year 
prior to the date of receipt of such claim.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the 5th metatarsophalangeal of the 
left foot have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5279 (2000).

2.  The criteria for an effective date earlier than April 27, 
1998, for the reinstatement of a 10 percent rating for 
degenerative arthritis of the 5th metatarsophalangeal of the 
left foot have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.158, 3.330, 3.400, 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As previously indicated, VA has a duty to assist the 
appellant in the development of all facts pertinent to his 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.103(a) (2000).  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the December 1998 rating decision that the 
medical evidence of record did not, in essence, satisfy the 
requirements of the pertinent schedular criteria regarding 
the veteran's service-connected 5th metatarsophalangeal joint 
of the left foot.  The veteran was also notified at that time 
that evidence was insufficient to evaluate his service-
connected left foot disability from February 1, 1973, to 
April 27, 1998.  Those are the key issues in this case, and 
the rating decision, as well as the March 1999 and April 2000 
statements of the case and August 2000 supplemental statement 
of the case, informed the veteran of the requirements set out 
in the schedular criteria.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, statements of the case, and supplemental 
statement of the case sent to the appellant informed him of 
the information and evidence needed to support the grant of a 
higher rating and earlier effective date, and therefore 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). The Board notes that the veteran supplied VA with a 
VA Form 21-526, Veteran's Application for Compensation and 
Pension, dated in April 1998; this is shown to have been 
submitted by the veteran in support of an increased rating 
for his service-connected left foot disability.  Review of 
the record shows that VA thereafter sought to obtain VA 
medical treatment records.  In addition, as noted above, the 
veteran is shown to have been afforded personal hearings at 
the RO before local hearing officers in June 1999 and July 
2000.  

The veteran is also shown to have been provided a VA 
examination in October 1998, in which during the course of 
the examination the examiner reviewed the claims file and 
provided comprehensive examination findings as well as a 
diagnosis.  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  

II.  Factual Background

The veteran's service medical records, as shown as part of a 
Medical Board Report, indicates that in December 1967 he 
injured his left little toe when he ran into a foot locker 
and sustained a dislocation at the metatarsophalangeal joint.  
X-rays revealed degenerative changes of the 5th 
metatarsophalangeal joint of the left foot with an irregular 
metatarsal head and partial abscess of the proximal phalanx.  
Later, in February 1968, he underwent partial resection of 
the proximal phalanx of the left little toe.  It was 
determined that the veteran was unfit for duty.  

Following his January 1971 separation from service, in 
September 1971, the veteran filed a claim of service 
connection for his left foot condition.  See VA Form 21-526, 
Veteran's Application for Compensation or Pension.  

In an October 1971 rating decision, the RO granted service 
connection for "arthritis, degenerative, 5th 
metatarsophalangeal joint, left foot, post dislocation and 
surgery," effective January 31, 1971, the day following the 
date of the veteran's separation from service.  An initial 10 
percent rating was assigned, pursuant to Diagnostic Code 
5010.

In December 1972, the veteran was notified by letter that the 
RO had scheduled him for a January 1973 VA medical 
examination for the purposes of evaluating the then current 
severity of his service-connected left foot disability.  The 
letter indicated that failure to report for the examination 
may result in disallowance of monetary or other VA benefits.  
The veteran was notified by letter dated in January 1973 that 
since he failed to report for the scheduled examination his 
award payments had been terminated.  This letter, as well as 
all letters sent to the veteran during this period, are shown 
to have been sent to his last known address.  The letter was 
returned by the postal authorities as undeliverable, as the 
veteran had moved and left no forwarding address.  A second 
attempt was made, also in January 1973, to inform the veteran 
that his benefits had been terminated.  This letter was also 
returned as undeliverable.  

A VA Form 119, Report of Contact, dated in March 1977, shows 
that, by telephone, the veteran had inquired as to when he 
would start receiving compensation payments.  He was informed 
that his compensation award was suspended in January 1973 due 
to his having missed the above-discussed scheduled January 
1973 examination.  He indicated a desire to reopen his claim.  
Later, in April 1977, by means of a VA Form 21-4138, 
Statement in Support of Claim, the veteran claimed that he 
did not receive any correspondence from VA pertaining to a 
1973 scheduled examination and indicated his willingness to 
report for an examination.  

Review of the evidence shows that a VA examination was 
scheduled to be afforded the veteran in June 1977.  Again, as 
before, he did not appear for the examination.  The veteran 
was informed by letter dated in June 1977 that since he did 
not report for his scheduled examination that his reopened 
claim was denied.  

In April 1998 the veteran submitted another VA Form 21-526 
to, in effect, again reopen his claim.  He was informed by 
letter dated in June 1998 that a VA examination was to be 
scheduled at the VA Medical Center (VAMC) located in Las 
Vegas, Nevada.  

Of record is a VA X-ray report dated in August 1998 showing 
the following diagnoses:  no acute fractures or subluxations; 
minimal hallus valgus deformities with associated reactive 
changes demonstrated about both 1st metatarsal phalangeal 
joints; and mild degenerative osteoarthritis changes 
involving the remainder of the distal and proximal joint 
spaces.

A VA examination is shown to have been afforded the veteran 
in October 1998, at which time status post dislocation of the 
metatarsal phalangeal joint of the left 5th toe with 
posttraumatic arthritis was diagnosed.  The report shows that 
the veteran claimed that he did not take medicine for his 
left foot problems and that he did not wear special shoes.  
Examination revealed the slightest limp on the left side in a 
shod gait.  The veteran's 5th toe, with the sock and shoe 
off, was not shown to be shortened.  The veteran could not 
actively move the toe more than just a jog.  A scar was 
observed over the dorsum of the metatarsal phalangeal joint.  
The examiner added that he could passively extend the toe 26 
degrees but could not flex it.  A little tenderness was noted 
to be demonstrated under the 5th metatarsal head, and no 
abnormal callus was observed on the bottom of the feet. 

In December 1998, the RO received VA outpatient treatment 
records in support of the veteran's claim.  These records, 
dated between 1989 and 1999, show that the veteran was 
occasionally treated for left foot problems.  A September 
1991 Medical Certificate shows that the veteran complained of 
throbbing pain in his left foot for the past 1 1/2 months.  
Progress notes dated in July and August 1998 shows complaints 
of increasing pain.  A September 1998 progress note shows 
that the veteran was to wear rocker bottom shoes with a steel 
shank on the left.  A progress note dated in October 1998 
shows that the veteran complained of chronic pain and burning 
sensation in his left foot.  Additionally, a primary care 
note dated in March 1999 also shows that the veteran 
complained of foot pain.  

In a December 1998 rating decision, the RO assigned a 10 
percent rating for the veteran's left foot disability, 
effective April 27, 1998, the date his claim to reopen was 
received.  He appealed the RO decision, arguing again that he 
never received notice of a scheduled examination in 1972 and 
that, in addition, he never filed an original claim in 
September 1971.  As part of a VA Form 9, received by VA in 
March 1999, the veteran additionally asserted that he was 
entitled to a higher rating for his service-connected left 
foot disability and that he felt that he was entitled to 
benefits from October 30, 1970, to the present date.  The 
veteran, in June 1999, as shown as part of a VA Form 21-4138, 
argued that his benefits should be reinstated back to 
September 8, 1971.  He added that he called VA on March 31, 
1971, but that he never received a response. 

In June 1999, the veteran testified at a hearing at the RO 
where the discussion was limited to the veteran's claim for 
an increased rating.  He described experiencing trouble 
walking and standing, adding that if he does not stop and 
rest after a few minutes he has swelling so bad he is unable 
to put on his shoe.  He added that the use of special shoes 
did not help his condition.  The veteran further testified 
that he took pain pills which he receives from a VA 
physician, whom he sees approximately every two months.  The 
veteran added that he was never free of pain because of his 
left foot problems.  

In July 2000, the veteran again testified at a hearing at the 
RO.  In the course of this hearing, the issue discussed 
concerned that of entitlement to an earlier effective date 
for a compensable evaluation for the veteran's service-
connected left foot disability.  The veteran testified that 
after his service discharge he did file a claim for a foot 
condition.  He added that he never received two forms which 
had been mailed to him from VA stating that his benefits were 
being terminated.  He also added that he never received 
notice that an examination had been scheduled.  He did claim 
to have received a letter in 1975 which informed him that an 
examination was to be scheduled in Portland, Oregon.  The 
veteran added that he reported for this examination, at which 
time his left foot was examined.  The hearing examiner, in 
noting that the record was devoid of an examination report 
dated in 1975, indicated that he was going to contact the 
VAMC located in Portland, Oregon in an effort to obtain this 
report of examination.  The Board points out, however, that a 
response, received in August 2000, from this medical facility 
following the RO's July 2000 attempt to obtain these records, 
indicates that no records were able to be found, using both 
the veteran's name and social security number.  

III.  Law and Regulations -- Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis, pursuant to Diagnostic Code 5003, 
which is evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  The diagnostic codes for foot disabilities, 
diagnostic codes 5276 through 5284, do not include a 
diagnostic code specifically for limitation of motion of any 
other individual toe.  Under Diagnostic Code 5003, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  For the purpose of rating disability from arthritis, 
multiple involvement of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are considered groups 
of minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f) (2000).  

Pursuant to Diagnostic Code 5279, under which the veteran's 
left toe disability is shown to have been rated by analogy, 
anterior metatarsalgia (Morton's disease), unilateral or 
bilateral, warrants a 10 percent rating.

Under Diagnostic Code 5283, moderate malunion or nonunion of 
tarsal or metatarsal bones warrants a 10 percent rating.  
Moderately severe malunion or nonunion of tarsal or 
metatarsal bones warrants a 20 percent rating.  Severe 
malunion or nonunion of tarsal or metatarsal bones warrants a 
30 percent rating.

Also, under Diagnostic Code 5284, a moderate foot injury 
warrants a 10 percent rating, a moderately severe foot injury 
warrants a 20 percent rating, and a severe foot injury 
warrants a 30 percent injury.

Words such as "moderate", "moderately severe", and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2000).  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

IV.  Analysis -- Increased Rating Claim

As noted above, the veteran's left little toe disability has 
been evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5279 (2000).  As noted above, 
Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
The medical record does not demonstrate the requisite 
objective manifestations for a 20 percent evaluation under 
the provisions of Diagnostic Codes 5010 and 5003.  There is 
no X-ray evidence that the veteran has involvement of 2 or 
more major joints or minor joint groups.  Thus, a 20 percent 
disability evaluation is not appropriate under Diagnostic 
Codes 5010-5003.  Furthermore, the Board again points out 
that there is no diagnostic code which rates the range of 
motion of any individual toe.  

Diagnostic Code 5279 provides that a 10 percent evaluation is 
warranted where there is metatarsalgia, anterior (Morton's 
disease), unilateral or bilateral.  This is the highest 
rating applicable under Diagnostic Code 5279, and, as such, 
does not provide a higher evaluation than the currently 
assigned 10 percent evaluation.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any of the other codes relating to 
disability of the foot.  Initially, the Board notes that the 
veteran, as relating to his service-connected 5th 
metatarsophalangeal joint disorder, was not been diagnosed 
with disabilities of the left foot, and that service 
connection is not in effect for such ailments.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5276-5278 and 5280-5283 (2000).  
Therefore, these codes are not applicable.

The Board notes that the veteran has complained of constant 
pain attributable to his left little toe disability and of 
residual swelling and pain when walking and standing.  
Limitation of flexion was noted at the October 1998 VA 
examination.  The Board further notes, however, that the 10 
percent rating presently assigned under Diagnostic Code 5279 
is the maximum schedular rating under that code and 
contemplates pain and tenderness in the metatarsal region.  
Thus, the Board finds no basis on which to grant a higher 
evaluation under limitation of motion criteria due to pain.  
See DeLuca, supra.

The Board also finds that the evidence does not warrant the 
assignment of a separate 10 percent rating for a left foot 
scar as a residual of the veteran's inservice left toe 
surgery.  Such a scar may be rated separately from the 
service-connected left foot disability where the 
symptomatology associated with each is separate and distinct, 
with no "overlapping."  Esteban v. Brown, 6 Vet. App. 259 
(1994).  There is no indication that the scar is either 
tender, painful, poorly nourished, or productive of 
functional limitation, so as to justify a separate 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In deciding the veteran's claim for an increased evaluation, 
the Board has considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


V.  Law and Regulations -- Effective Date Claim

In general, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (2000).

Under 38 C.F.R. § 3.655(a), when continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such reexamination, action shall 
be taken in accordance with paragraph (c) of the regulation, 
as appropriate.  Examples of a good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

When a veteran fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
pretermination notice advising the veteran that the payment 
of benefits, for the disability or disabilities for which the 
reexamination was scheduled, will be discontinued.  The 
notice should include the prospective date of the 
discontinuance, the reason therefor, and a statement of the 
veteran's procedural and appellate rights.  The veteran is to 
be provided with 60 days to express willingness to attend the 
examination or present evidence that payment should not be 
discontinued.  38 C.F.R. § 3.655(c)(1).

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination notice 
or the date of last payment, whichever is later.  38 C.F.R. § 
3.655(c)(1).

Where a veteran fails without adequate reason to respond to 
an order to report for VA examination within one year from 
the date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158(b).

Under 38 C.F.R. § 3.330, regarding resumption of rating when 
a veteran subsequently reports for VA examination, such 
ratings are governed by 38 C.F.R. §§ 3.158 and 3.655, and the 
period following the termination, for which benefits are 
precluded by the cited regulations, will be stated in the 
rating.  If the evidence is insufficient to evaluate the 
disability during any period following termination for which 
payments are not otherwise precluded, the rating will contain 
a notation reading, "Evidence insufficient to evaluate from 
_____ to _____."

VI.  Analysis -- Effective Date Claim

In this case, effective in February 1973, as a result of the 
veteran's failure to report for a VA examination scheduled 
for January 1973, the VA discontinued compensation to the 
veteran for his service-connected left toe disability, which 
had been assigned a 10 percent evaluation since January 1971.  
As discussed above, prior to this discontinuance, the veteran 
was provided a letter in January 1973.  The letter included a 
reference to the reason for the discontinuance (failure to 
report for a VA examination).  He was also notified that no 
further action would be taken unless he informed VA of his 
willingness to report for examination.  

With respect to VA's actual decision to terminate the 
veteran's benefits in February 1973, the Board finds that his 
failure to report for his scheduled examination in January 
1973 adequately supported this action.  The veteran provided 
no good cause for his failure to report to the January 1973 
VA medical examination, other than to indicate long after the 
fact that he did not receive the notification letter.

In this case, it is clear that the veteran did not receive 
the January 1973 letter notifying him to report for the VA 
medical examination.  However, the Court has held that in the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on VA to "turn up heaven and earth" 
to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The failure of a claimant to advise VA of his correct address 
is not one of the circumstances identified in 38 C.F.R. § 
3.655 as "good cause" for the failure to report for 
examination, and Hyson would appear to indicate that it could 
not be a "good cause."

Additionally, as to the veteran's claim that he was in fact 
examined in Portland, Oregon in 1975, as noted above, VA 
attempted, albeit unsuccessfully, to acquire any and all 
treatment records from the Portland, Oregon VAMC for the 
entire year of 1975.  

In view of the foregoing, the Board finds that the veteran's 
failure to appear for the January 1973 VA medical examination 
is without good cause, as he did not receive or respond to 
correspondence sent by the VA, or otherwise contact the VA or 
provide his representative with his new address.

He was also notified by VA letter dated in April 1977 that to 
reopen his claim for compensation, he should return the 
enclosed statement form indicating his willingness to report 
for an examination.  It was further pointed out that the 
evidence submitted should be received within 60 days and no 
later than one year from the date of the April 1977 letter.  
Otherwise, benefits, if entitlement was established, may not 
be paid prior to the date of its receipt.  

Under the circumstances described above, the Board concludes 
that the VA met its responsibility to assist the veteran in 
providing him with an examination to support the continuation 
(or increase or decrease, as the evidence might have 
warranted) of his compensation benefits.  In this regard, the 
Court has emphasized that the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).

The Board thus finds that 38 C.F.R. § 3.655 was properly 
applied and that the veteran's compensation was appropriately 
discontinued from February 1973.  Moreover, as he did not 
contact the VA until March 1977, the veteran's claim was 
properly treated as abandoned.  38 C.F.R. § 3.158(b).

The veteran's compensation payments were suspended effective 
February 1973 for failure to report for VA medical 
examination, without good cause.  As a result, his claim was 
considered abandoned, and VA was not required to take further 
action unless a new claim was received.

In this case, in addition to the above-discussed claim which 
was initiated by the veteran via a telephone call in 1977, 
following which he again failed to report for a scheduled VA 
examination, a new claim was most recently received at the RO 
on April 27, 1998.  Although records obtained in the course 
of this appeal from VA medical facilities indicate that he 
was treated for pain of the left foot, symptomatology 
regarding his service-connected left toe disability was not 
indicated.  

As noted above, under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of claim.  In this 
case, based on the evidence of record, it is not factually 
ascertainable from the evidence of record that an increased 
rating was warranted in the year prior to the date of receipt 
of the veteran's April 1998 claim.

In fact, VA determined that the evidence was insufficient to 
evaluate the veteran's service-connected disability from 
February 1, 1973, to April 27, 1998.  In this regard, it was 
determined that the evidence was insufficient to evaluate the 
severity of the disability during this time period under 38 
C.F.R. § 3.330, and the date of the newly filed claim, April 
27, 1998, has been properly identified as the appropriate 
date for resumption of the veteran's disability benefits.  
See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

Thus, the Board has carefully reviewed all of the evidence of 
record in order to determine whether an increase in severity 
of the veteran's left toe disability was factually 
ascertainable within one year prior to the filing of his 
claim.  Swanson v. West, 12 Vet. App. 442 (1999).  However, 
the Board is unable to identify such evidence and the veteran 
has pointed to no such evidence.  Thus, an increase in the 
severity of the veteran's left little toe disability was not 
factually ascertainable prior to his date of reopened claim, 
April 27, 1998.  

In conclusion, for the reasons discussed above, the Board 
concludes that an effective date earlier than April 27, 1998, 
for the assignment of a 10 percent rating for degenerative 
arthritis of the 5th metatarsophalangeal of the left foot is 
unwarranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the 5th metatarsophalangeal of the 
left foot is denied.

Entitlement to an effective date earlier than April 27, 1998, 
for the reinstatement of a 10 percent rating for degenerative 
arthritis of the 5th metatarsophalangeal of the left foot is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

